[LOGO] Ascentia Alternative Strategies Fund Prospectus September 28, 2007 The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Ascentia Alternative Strategies Fund series of Trust for Professional Managers (the “Trust”) TABLE OF CONTENTS OVERVIEW: THE MANAGER OF MANAGERS APPROACH 3 INVESTMENT OBJECTIVE 3 PRINCIPAL INVESTMENT STRATEGIES 3 PRINCIPAL RISKS OF INVESTING IN THE FUND 5 PERFORMANCE 8 FEES AND EXPENSES 9 MORE ABOUT THE FUND 10 Portfolio Holdings Information 11 MANAGEMENT OF THE FUND 11 The Adviser 11 The Sub-Advisers 11 Portfolio Managers 12 SHAREHOLDER INFORMATION 14 Share Price 14 How to Purchase Shares 15 How to Redeem Shares 17 Tools to Combat Frequent Transactions 19 Other Fund Policies 20 12b-1 Fees 20 DISTRIBUTIONS AND TAXES 21 Distributions 21 Tax Consequences 21 FINANCIAL HIGHLIGHTS 22 Ascentia Capital Partners, LLC (the “Adviser”), is the investment adviser for the Ascentia Alternative Strategies Fund (the “Fund”) and is located at 5470 Kietzke Lane, Suite 230, Reno, NV 89511. Overview: The Manager of Managers Approach The Adviser is responsible for developing, constructing and monitoring the asset allocation and portfolio management for the Fund.The Adviser believes that an investment’s reward and risk characteristics can be enhanced by employing multiple sub-advisory firms to manage the assets of the Fund.Through a blending of sub-advisory firms, or managers, with complementary styles and approaches, the Adviser intends to manage the Fund in a “manager of managers” approach by selecting and overseeing multiple sub-advisers who manage using a distinct investment style for a segment of the Fund’s assets (see “Management of the Fund – The Sub-Advisers,” below).The sub-advisers selected by the Adviser adhere to strict investment disciplines, with the objective of achieving reduced risk through increased diversification, as well as greater consistency of results.Important elements of the Adviser’s oversight are the periodic rebalancing employed to ensure an appropriate mix of elements in the Fund, and ongoing evaluation of the sub-advisers to ensure they do not deviate from the stated investment objective or strategies. Investment Objective The Fund’s investment objective is long term capital appreciation with low correlation to broad market indices. Principal Investment Strategies The Fund is an open-end investment company that combines the attributes of alternative investment strategies with the shareholder features of a mutual fund.All of the Fund’s investments are managed with the same disciplined, multi-strategy process.The Fund will be managed using the following investment strategies: · Convertible Arbitrage Strategy · International Strategy · Long/Short Equity Strategy · Global/Macro Strategy · Commodity Index Arbitrage
